 


109 HR 6421 IH: Stockholm and Rotterdam Toxics Treaty Act of 2006
U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 6421 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2006 
Mr. Gillmor (for himself, Mr. Barton of Texas, and Mr. Boehlert) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To implement the Stockholm Convention on Persistent Organic Pollutants, the Protocol on Persistent Organic Pollutants to the Convention on Long-Range Transboundary Air Pollution, and the Rotterdam Convention on the Prior Informed Consent Procedure for Certain Hazardous Chemicals and Pesticides in International Trade. 
 
 
1.Short titleThis Act may be cited as the Stockholm and Rotterdam Toxics Treaty Act of 2006. 
2.Implementation of international agreementsThe Toxic Substances Control Act (15 U.S.C. 2601 et seq.) is amended by adding at the end the following:

VImplementation of international agreements
501.DefinitionsIn this title:
(1)ConferenceThe term Conference means the Conference of the Parties established by paragraph 1 of Article 19 of the POPs Convention.
(2)Conference listing decisionThe term Conference listing decision means a decision by the Conference to approve an amendment to list a chemical substance or mixture in Annex A or B to the POPs Convention.
(3)Executive bodyThe term Executive Body means the Executive Body established by Article 10 of the LRTAP Convention.
(4)Executive body decision 1998/2The term Executive Body Decision 1998/2 means the decision of the Executive Body titled Executive Body Decision 1998/2 on Information to Be Submitted and the Procedure for Adding Substances to Annexes I, II, or III to the Protocol on Persistent Organic Pollutants and any other Executive Body decision done pursuant to Article 14 of the LRTAP POPs Protocol.
(5)LRTAP conventionThe term LRTAP Convention means the Convention on Long-Range Transboundary Air Pollution, done at Geneva on November 13, 1979 (TIAS 10541), and any subsequent amendment to which the United States consents to be bound.
(6)LRTAP POPs chemical substance or mixtureThe term LRTAP POPs chemical substance or mixture means one of the following chemical substances or mixtures, as defined in section 3:
(A)Aldrin.
(B)Chlordane.
(C)Chlordecone.
(D)Dichlorodiphenyltrichloroethane (DDT).
(E)Dieldrin.
(F)Endrin.
(G)Hexachlorocyclohexane (HCH).
(H)Heptachlor.
(I)Hexachlorobenzene.
(J)Hexabromobiphenyl.
(K)Mirex.
(L)Polychlorinated biphenyls (PCBs).
(M)Toxaphene.
(N)Any chemical substance or mixture that is listed on Annex I or Annex II of the LRTAP POPs Protocol.
(7)LRTAP POPs protocolThe term LRTAP POPs Protocol means the Protocol on Persistent Organic Pollutants to the LRTAP Convention, done at Aarhus on June 24, 1998, and any subsequent amendment to which the United States consents to be bound.
(8)PIC conventionThe term PIC Convention means the Rotterdam Convention on the Prior Informed Consent Procedure for Certain Hazardous Chemicals and Pesticides in International Trade, done at Rotterdam on September 10, 1998, and any subsequent amendment to which the United States consents to be bound.
(9)POPs chemical substance or mixtureThe term POPs chemical substance or mixture means one of the following chemical substances or mixtures, as defined in section 3:
(A)Aldrin.
(B)Chlordane.
(C)Dichlorodiphenyltrichloroethane (DDT).
(D)Dieldrin.
(E)Endrin.
(F)Heptachlor.
(G)Hexachlorobenzene.
(H)Mirex.
(I)Polychlorinated biphenyls (PCBs).
(J)Toxaphene.
(K)Any other chemical substance or mixture that is listed in Annex A or B to the POPs Convention.
(10)POPs conventionThe term POPs Convention means the Stockholm Convention on Persistent Organic Pollutants, done at Stockholm on May 22, 2001, and any subsequent amendment to which the United States consents to be bound.
(11)POPs review committeeThe term POPs Review Committee means the Persistent Organic Pollutants Review Committee established under paragraph 6 of Article 19 of the POPs Convention.
502.Implementation of POPs convention and LRTAP POPs protocol
(a)ProhibitionExcept as otherwise provided in this title, no person may manufacture, process, distribute in commerce for export, use, or dispose of a POPs chemical substance or mixture listed in section 501(9) (A), (B), (C), (D), (E), (F), (G), (H), or (J), or a LRTAP POPs chemical substance or mixture listed in section 501(6)(A), (B), (C), (D), (E), (F), (G), (H), (I), (J), (K), or (M).
(b)ExceptionsThe Administrator may by rule provide for exceptions to the prohibition under subsection (a) where such exceptions are not inconsistent with the obligations of the United States under the POPs Convention or the LRTAP POPs Protocol.
(c)PCBsThe Administrator may issue or amend rules for the purpose of United States compliance with the provisions of the POPs Convention or the LRTAP POPs Protocol related to polychlorinated biphenyls through rules duly promulgated through notice and comment rulemaking under section 6(e) or other applicable Federal law.
503.Notice, information, rulemaking, and exemptions
(a)Notice that screening criteria are met or after risk profile submitted
(1)ApplicabilityThis subsection applies if—
(A)the POPs Review Committee decides under paragraph 4(a) of Article 8 of the POPs Convention, that a proposal for listing a chemical substance or mixture in Annex A, B, or C to the POPs Convention fulfills the screening criteria specified in Annex D to the POPs Convention; 
(B)the Conference decides under paragraph 5 of Article 8 of the POPs Convention, that such a proposal shall proceed; or
(C)if a party to the LRTAP POPs Protocol submits to the Executive Body a risk profile in support of a proposal to list a chemical substance or mixture in Annex I, II, or III to the LRTAP POPs Protocol.
(2)RequirementNot later than 60 days after the date of an action described in paragraph (1), the Administrator shall—
(A)publish in the Federal Register a notice of the action; and
(B)provide opportunity for public comment on the proposal or risk profile described in paragraph (1).
(3)Required elements of noticeA notice under paragraph (2) shall include—
(A)the identity of the chemical substance or mixture that is the subject of the proposal or risk profile described in paragraph (1);
(B)a summary of the process, under the POPs Convention or the LRTAP POPs Protocol, for the consideration of the action that was taken, including criteria applied in that process;
(C)a summary of the POPs Review Committee or Conference decisions to date on the proposed listing and the basis for the decisions; and
(D)a summary of how the chemical substance or mixture that is the subject of the action is currently regulated under the laws of the United States.
(b)Notice that further consideration of chemical substance or mixture is warranted
(1)ApplicabilityThis subsection applies if—
(A)the POPs Review Committee decides, under paragraph 7(a) of Article 8 of the POPs Convention, that global action is warranted with respect to a chemical substance or mixture that is the subject of a proposal to list under an Annex to the POPs Convention;
(B)the Conference decides, under paragraph 8 of that Article, that such a proposal shall proceed; or
(C)the Executive Body determines pursuant to paragraph 2 of Executive Body Decision 1998/2 that further consideration of a chemical substance or mixture is warranted, and therefore requires one or more technical reviews of the proposal.
(2)NoticeNot later than 60 days after the date on which a decision or determination is made under paragraph (1), the Administrator shall—
(A)publish in the Federal Register a notice of the decision or determination; and
(B)provide opportunity for public comment on the decision or determination.
(3)Required elements of noticeA notice under paragraph (2) shall—
(A)identify the chemical substance or mixture that is the subject of the proposal;
(B)include a summary of—
(i)the POPs Review Committee or Conference decision, and the basis for the decision, in the case of a decision described in paragraph (1)(A) or (B); 
(ii)the Executive Body determination, and basis for the determination, in the case of a determination described in paragraph (1)(C); and
(iii)the comments received by the Administrator in response to the Federal Register notice published pursuant to subsection (a)(2)(A); and
(C)request, for a chemical substance or mixture proposed for listing on Annex A or B of the POPs Convention or Annex I or II of the LRTAP POPs Protocol, information and public comment on any present or anticipated production or use of the chemical substance or mixture, including any explanation or documentation of items relating thereto that the United States may use to—
(i)seek an exemption or acceptable purpose under the POPs Convention; or
(ii)allow a restricted use or condition under the LRTAP POPs Protocol.
(c)Notice of conference recommendation concerning a listing or completion of a technical review
(1)ApplicabilityThis subsection applies—
(A)if the POPs Review Committee recommends, under paragraph 9 of Article 8 of the POPs Convention, that the Conference consider making a Conference listing decision with respect to a chemical substance or mixture in accordance with a proposal; or
(B)after completion of a technical review of the proposal to list a chemical substance or mixture on an Annex of the LRTAP POPs Protocol.
(2)NoticeNot later than 60 days after the date on which a recommendation under paragraph (1)(A) is made or a technical review described in paragraph (1)(B) is completed, the Administrator shall—
(A)publish in the Federal Register a notice of the recommendation or completion of the technical review; and
(B)provide opportunity for public comment on the recommendation or the technical review.
(3)Required elementsA notice under paragraph (2) shall include a summary of—
(A)the POPs Review Committee recommendation, and the basis for the recommendation, or of the technical review;
(B)any control measures for the chemical substance or mixture that are proposed by the POPs Review Committee or in the technical review;
(C)any control measures for the chemical substance or mixture that exist under the laws of the United States; and
(D)any public comments received by the Administrator in response to the Federal Register notice published pursuant to subsection (b)(2).
(d)Provision of information
(1)Under POPs ConventionThe Administrator, where relevant, by general order issued in the Federal Register may require any person, or appropriate categories of persons, that manufactures, processes, distributes in commerce for export, or disposes of a chemical substance or mixture that is the subject of a notice under subsection (a), (b), or (c) to provide information, to the extent such information is known or readily obtainable, on—
(A)the annual quantity of the chemical substance or mixture that the person manufactures and the locations of the manufacture;
(B)the uses of the chemical substance or mixture;
(C)the approximate annual quantity of the chemical substance or mixture that the person releases into the environment; and 
(D)other information or monitoring data relating to the chemical substance or mixture that is consistent with the information specified in—
(i)paragraph 1 of Annex D;
(ii)subsections (b) through (e) of Annex E; and
(iii)Annex F, to the POPs Convention.
(2)Under LRTAP POPs protocolThe Administrator, where relevant, by general order issued in the Federal Register, may require any person, or appropriate categories of persons, that manufactures, processes, distributes in commerce for export, or disposes of a chemical substance or mixture that is the subject of a notice under subsection (a), (b), or (c) to provide information, to the extent such information is known or readily obtainable, on—
(A)the annual quantity of the chemical substance or mixture that the person manufactures and the locations of the manufacture;
(B)the uses of the chemical substance or mixture;
(C)the approximate annual quantity of the chemical substance or mixture that the person releases into the environment; 
(D)environmental monitoring data relating to the chemical substance or mixture (in areas distant from sources);
(E)information on alternatives to the uses of the chemical substance or mixture and the efficacy of each alternative;
(F)information on any known adverse environmental or human health effects associated with each such alternative; and
(G)other information or monitoring data relating to the chemical substance or mixture that is consistent with information specified in Executive Body Decision 1998/2 for inclusion in the risk profile or technical review.
(3)Updating of information
(A)Voluntary updatesAny person who submits information under paragraph (1) or (2) may voluntarily update the information at any time. 
(B)Required updatesIf the Administrator determines, with the concurrence of the Secretary of State, that an update of information submitted under paragraph (1) or (2) is necessary, the Administrator may, through a general order published in the Federal Register, require all persons that are required to submit the information to update the information.
(C)New informationAs part of a general order published under subparagraph (B), the Administrator may require any person who, after the date specified in the general order issued pursuant to paragraph (1) or (2) by which persons are required to submit information, commences manufacturing, processing, distributing in commerce for export, or disposing of a chemical substance or mixture subject to the requirements in paragraph (1) or (2), to submit the information required to be submitted in the general order issued pursuant to paragraph (1) or (2).
(e)Action by the Administrator upon new listing or other changes
(1)Rulemaking
(A)AuthorityIf either—
(i)the Conference decides to amend Annex A or B of the POPs Convention to list an additional chemical substance or mixture; or
(ii)the parties to the LRTAP POPs Protocol decide to amend Annex I or II to the LRTAP POPs Protocol to list an additional chemical substance or mixture,the Administrator may issue rules to prohibit or restrict the manufacture, processing, distribution in commerce for export, use, or disposal of the additional chemical substance or mixture to the extent necessary to protect human health and the environment in a manner that achieves a reasonable balance of social, environmental, and economic costs and benefits. Such costs and benefits include both qualitative and quantitative costs and benefits. The Administrator may modify rules issued under this paragraph, consistent with the requirements of this paragraph.
(B)Scope of rulemakingThe Administrator may issue rules under subparagraph (A) only to meet, in whole or in part, the obligations of the United States under the POPs Convention or LRTAP POPs Protocol if the United States were to consent to be bound for that applicable amendment referred to in subparagraph (A).
(C)Effective date for rulesNo rule issued under this paragraph shall take effect until the United States has consented to be bound by the amendment agreed to by a decision under subparagraph (A)(i) or (ii).
(2)Considerations
(A)In taking an action under paragraph (1), the Administrator shall consider—
(i)the effects of such chemical substance or mixture on health and the magnitude and impact of the exposure of human beings to such chemical substance or mixture;
(ii)the effects of such chemical substance or mixture on the environment and the magnitude and impact of the exposure of the environment to such chemical substance or mixture;
(iii)the benefits of such chemical substance or mixture for various uses and the availability, risks, and economic consequences of substitutes for such uses, considering factors described in clause (iv);
(iv)the reasonably ascertainable economic consequences of the proposed prohibition or other regulation, after consideration of the effect on the national economy, small business, technological innovation, the environment, and public health, including the degree to which the manufacture, processing, distribution in commerce for export, use, or disposal of the chemical substance or mixture is necessary to prevent significant harm to an important sector of the economy; and
(v)national and international consequences that are likely to arise as a result of domestic regulatory action (including the possible consequences of using alternative products or processes).
(B)Nothing in this paragraph shall be interpreted to prevent the Administrator from using the information described in paragraph (3), along with any other information provided during the comment period with respect to the rulemaking under paragraph (1), to carry out this paragraph.
(3)Additional considerationsThe Administrator may also consider—
(A)with regard to chemical substances or mixtures listed in Annex A or B of the POPs Convention—
(i)recommendations of the POPs Review Committee under paragraph 9 of Article 8 of the POPs Convention; 
(ii)the Conference listing decision; and 
(iii)any information that the United States submits to the POPs Review Committee or to the Conference pursuant to Article 8 of the POPs Convention; and
(B)with regard to chemical substances or mixtures listed in Annex I or II of the LRTAP POPs Protocol—
(i)any technical review conducted pursuant to paragraph 2 of the Executive Body Decision 1998/2; 
(ii)the LRTAP POPs Protocol listing decision; and 
(iii)any information that the United States submitted to the Executive Body, or a subsidiary of the Executive Body, in relation to such a technical review or listing decision.
(4)Assessment of risks or effects
(A)In assessing risks and effects to human health and the environment under paragraph (2), the Administrator shall use sound and objective scientific practices and the best available scientific information, including peer-reviewed studies.
(B)When taking an action under paragraph (1), the Administrator shall describe the scientific information in the rulemaking record that the Administrator considered in assessing risks and effects to human health and the environment under paragraph (2), and shall describe the quality of the scientific information on which the Administrator based the decision to take action under paragraph (1).
(5)Comments and information part of recordThe comments and information received in response to notices or orders published pursuant to subsections (a), (b), (c), and (d) shall be part of the record for a rule promulgated pursuant to this subsection.
(f)Exemptions under POPs Convention
(1)Use-specific or acceptable purpose exemptionsProhibitions or restrictions included in rules issued under subsection (e)(1), and the prohibitions described in section 502(a), shall not apply to any manufacture, processing, distribution in commerce for export, use, or disposal of a POPs chemical substance or mixture that the Administrator determines, through final rules promulgated under subsection (e)(1), with the concurrence of the Secretary of State—
(A)is consistent with—
(i)a production or use-specific exemption available to the United States under Annex A or B to the POPs Convention; or 
(ii)an acceptable purpose applicable to the United States under Annex B to the POPs Convention; and 
(B)would, as a result, not prevent the United States from complying with obligations or potential obligations of the United States with respect to that chemical substance or mixture under the POPs Convention. 
(2)Unintentional trace contaminantsProhibitions or restrictions included in rules issued under subsection (e)(1), and the prohibitions described in section 502(a), shall not apply to any quantity of a POPs chemical substance or mixture that occurs as an unintentional trace contaminant in a product or article. 
(3)ResearchProhibitions or restrictions included in rules issued under subsection (e)(1), and the prohibitions described in section 502(a), shall not apply to any quantity of a POPs chemical substance or mixture that is used for laboratory scale research or as a reference standard. 
(4)Constituent of article in use before prohibition appliedProhibitions or restrictions included in rules issued under subsection (e)(1), and the prohibitions described in section 502(a), shall not apply to any quantity of a POPs chemical substance or mixture that occurs as a constituent of an article, if—
(A)the article is manufactured or in use on or before the date of entry into force for the United States of the obligation applicable to the POPs chemical substance or mixture; and
(B)the United States has met any applicable requirement of the POPs Convention to notify the Secretariat of the POPs Convention concerning the article. 
(5)Closed-system site-limited intermediate exemption
(A)In generalSubject to subparagraph (B), prohibitions or restrictions included in rules issued under subsection (e)(1), and the prohibitions described in section 502(a), shall not apply to any quantity of a POPs chemical substance or mixture that is manufactured and used as a closed-system site-limited intermediate that is chemically transformed in the manufacture of other chemicals that do not exhibit the characteristics of persistent organic pollutants. 
(B)ConditionsSubparagraph (A) applies if, before the commencement of the manufacture or use under the POPs Convention, and before each 10-year period thereafter—
(i)any person that desires to invoke the exemption provides to the Administrator information concerning—
(I)the annual total quantity of the POPs chemical substance or mixture anticipated to be manufactured or used, or a reasonable estimate of the quantity; and
(II)the nature of the closed system site-limited process, including the quantity of any nontransformed and unintentional trace contamination by the POPs chemical substance or mixture that remains in the final product; and
(ii)notwithstanding any other provision of law, the Administrator—
(I)determines, with the concurrence of the Secretary of State, that the information provided under clause (i) is complete and sufficient; and
(II)transmits the information to the Secretariat of the POPs Convention.
(C)Termination of exemptionIf, at the termination of any exemption under subparagraph (A), a particular closed-system site-limited intermediate exemption is no longer authorized for the United States under the POPs Convention, no further exemption shall be available under subparagraph (A).
(6)Distribution in commerce for export if production or use-specific exemption or acceptable purpose is in effect
(A)In generalProhibitions or restrictions included in rules issued under subsection (e)(1), and the prohibitions described in section 502(a), shall not apply to any distribution in commerce for export of any POPs chemical substance or mixture for which a production or use specific exemption under Annex A to the POPs Convention available to the United States is in effect, or for which a production or use specific exemption or acceptable purpose under Annex B to the POPs Convention available to the United States is in effect, unless—
(i)if the export is for purposes of disposal, the export does not comply with an export condition described in subparagraph (B), as determined by the Administrator in consultation with the heads of other interested Federal agencies; or
(ii)the export does not comply with an export condition described in subparagraph (C), or (D), as applicable, as determined by the Administrator in consultation with the heads of other interested Federal agencies and with the concurrence of the Secretary of State and the United States Trade Representative.
(B)Export for environmentally sound disposalAn export condition referred to in subparagraph (A)(i) is that the POPs chemical substance or mixture is exported for the purpose of environmentally sound disposal.
(C)Export to party with permission to useAn export condition referred to in subparagraph (A)(ii) is that the POPs chemical substance or mixture is exported to a party to the POPs Convention that is permitted to use the POPs chemical substance or mixture under Annex A or B to the POPs Convention. 
(D)Export to nonparty that has provided nonparty certification
(i)In generalAn export condition referred to in subparagraph (A)(ii) is that the POPs chemical substance or mixture is exported to an importing foreign state that—
(I)is not a party to the POPs Convention with respect to the POPs chemical substance or mixture; and
(II)has provided an annual certification described in clause (ii) to the Administrator. 
(ii)Commitments by importing nonpartyConsistent with the POPs Convention, an annual nonparty certification under clause (i) shall specify the intended use of the POPs chemical substance or mixture and state that, with respect to the POPs chemical substance or mixture, the importing nonparty is committed to—
(I)protecting human health and the environment by taking necessary measures to minimize or prevent releases; 
(II)complying with paragraph 1(d) of Article 6 of the POPs Convention; and 
(III)complying, to the extent appropriate, with paragraph 2 of Part II of Annex B to the POPs Convention. 
(iii)Supporting documentationEach nonparty certification shall include any appropriate supporting documentation, such as legislation, regulatory instruments, and administrative or policy guidelines.
(iv)Submission to secretariat of pops conventionNot later than 60 days after the date of receipt of a complete nonparty certification, the Administrator shall submit a copy of the nonparty certification to the Secretariat of the POPs Convention. 
(E)Information relevant to exportsThe Administrator, with the concurrence of the Secretary of State, shall make available to the public, and keep current, a list of—
(i)parties to the POPs Convention;
(ii)production and use specific exemptions available to the United States;
(iii)parties to the POPs Convention that are permitted to use each POPs chemical substance or mixture under Annex A or B of the POPs Convention; and
(iv)chemical substances and mixtures for which no production or use specific exemptions are in effect for any party to the POPs Convention.
(7)Export for environmentally sound disposal if no production or use specific exemption in effectProhibitions or restrictions included in rules issued under subsection (e)(1), and the prohibitions described in section 502(a), shall not apply to any distribution in commerce for export for the purpose of environmentally sound disposal of a POPs chemical substance or mixture listed in Annex A to the POPs Convention for which no production or use specific exemption is in effect for any party to the POPs Convention. 
(8)Imports for environmentally sound disposalProhibitions or restrictions included in rules issued under subsection (e)(1), and the prohibitions described in section 502(a), shall not apply to a POPs chemical substance or mixture that is imported for the purpose of environmentally sound disposal. 
(9)WasteProhibitions or restrictions included in rules issued under subsection (e)(1), and the prohibitions described in section 502(a), shall not apply to any quantity of a POPs chemical substance or mixture, including any article that consists of, contains, or is contaminated with a POPs chemical substance or mixture, that has become waste that is otherwise regulated under Federal law. 
(10)No effect on other prohibitionsNothing in this subsection authorizes any manufacture, processing, distribution in commerce for export, use, or disposal of a POPs chemical substance or mixture that is prohibited under any other Act or any other title of this Act.
(g)Exemptions under LRTAP POPs Protocol
(1)In generalProhibitions or restrictions included in rules issued under subsection (e)(1), and the prohibitions described in section 502(a), shall not apply to—
(A)any manufacture, processing, distribution in commerce for export, use, or disposal of a LRTAP POPs chemical substance or mixture that—
(i)the Administrator determines, through final rules promulgated under subsection (e)(1), with the concurrence of the Secretary of State, is consistent with an allowed restricted use or condition available to the United States under Annex I or II to the LRTAP POPs Protocol; and
(ii)the Administrator determines, through final rules promulgated under subsection (e)(1), with the concurrence of the Secretary of State, would, as a result, not prevent the United States from complying with obligations or potential obligations of the United States with respect to that chemical substance or mixture under the LRTAP POPs Protocol;
(B)any quantity of a LRTAP POPs chemical substance or mixture that is used for laboratory scale research or as a reference standard;
(C)any quantity of a LRTAP POPs chemical substance or mixture that occurs as a contaminant in a product;
(D)any quantity of a LRTAP POPs chemical substance or mixture that is in an article manufactured or in use on or before—
(i)the implementation date for the United States of any applicable obligation under the LRTAP POPs Protocol; or
(ii)in the case of any LRTAP POPs chemical substance or mixture added to any applicable Annex after the implementation date for the United States of the applicable obligation of the LRTAP POPs Protocol, the implementation date in the amendment to the LRTAP POPs Protocol that makes the addition;
(E)any quantity of a LRTAP POPs chemical substance or mixture that occurs as a site-limited chemical intermediate in the manufacture of 1 or more different substances and that is subsequently chemically transformed;
(F)the production of HCH, the use of technical HCH (i.e., HCH mixed isomers) as an intermediate in chemical manufacturing, and the use of products in which 99 percent of the HCH isomer is in the gamma form (i.e. lindane, CAS:58-89-9) so long as such use is restricted to—
(i)seed treatment; and
(ii)public health,unless the Administrator, by rule, restricts the application of this subparagraph consistent with an amendment to the LRTAP POPs Protocol specifically addressing HCH;
(G)any quantity of a LRTAP POPs chemical substance or mixture that has become waste that is otherwise regulated under Federal law;
(H)any distribution in commerce for export of a LRTAP POPs chemical substance or mixture if the distribution in commerce for export is conducted in an environmentally sound manner; or
(I)any import of a LRTAP POPs chemical substance or mixture if the import is conducted in an environmentally sound manner.
(2)Exemptions by administratorThe Administrator may grant an exemption from prohibitions or restrictions included in rules issued under subsection (e)(1), and the prohibitions described in section 502(a), that the Administrator, in concurrence with the Secretary of State, determines is consistent with the exemptions authorized under paragraph 2 of Article 4 of the LRTAP POPs Protocol.
(3)Exemptions by petition
(A)PetitionsA person may petition the Administrator for an exemption from prohibitions or restrictions included in rules issued under subsection (e)(1), and the prohibitions described in section 502(a).
(B)Grant or denial of petitionThe Administrator, with the concurrence of the Secretary of State, shall—
(i)if the petition is authorized for the United States under, and is otherwise consistent with, the LRTAP POPs Protocol, grant the petition with such conditions or limitations as are necessary to meet any requirement of the LRTAP POPs Protocol or any other provision of law; or
(ii)deny the petition.
(4)Provision of information to secretariatIf the Administrator grants an exemption under paragraph (2) or (3), the Administrator, not later than 90 days after the date on which the exemption is granted, shall provide the Secretariat of the LRTAP POPs Protocol with the information specified in paragraph 3 of Article 4 of the LRTAP POPs Protocol.
(5)Disallowance of exemption by lrtap pops protocol
(A)In generalIf, after an exemption has been granted under paragraph (2) or (3), the exemption is no longer consistent with the requirements of paragraph (2) or (3), the Administrator shall withdraw the grant of such exemption.
(B)Publication of notice in federal registerThe Administrator shall publish in the Federal Register a notice announcing the withdrawal under subparagraph (A) of any exemption.
(6)No effect on other prohibitionsNothing in this subsection authorizes any manufacture, processing, distribution in commerce for export, use, or disposal of a LRTAP POPs chemical substance or mixture that is prohibited under any other Act or any other title of this Act.
(h)Harmonization of POPS Convention and LRTAP POPs Protocol
(1)In generalIf a chemical substance or mixture is both a POPs chemical substance or mixture and a LRTAP POPs chemical substance or mixture, in the case of a conflict between a provision of subsection (f) applicable to a POPs chemical substance or mixture and a provision of subsection (g) applicable to a LRTAP POPs chemical substance or mixture, the more stringent provision shall apply, as determined by the Administrator with the concurrence of the Secretary of State. 
(2)ApplicationIn the case of a chemical substance or mixture described in paragraph (1), subsections (f) and (g) shall be applied in such a manner as to ensure that the United States is in compliance with the POPs Convention and the LRTAP POPs Protocol with respect to the chemical substance or mixture. 
(i)Action by the administrator upon addition of source categories
(1)ApplicabilityIf the Conference decides to amend Annex C of the POPs Convention to add to Part II new source categories not already listed under section 112(c) of the Clean Air Act (42 U.S.C. 7412(c)) as major source categories, such decision shall be published in the Federal Register.
(2)Conference decision noticeA notice of a Conference decision published in the Federal Register pursuant to paragraph (1) of this subsection shall identify the source category or categories that are the subject of the decision. The notice shall include a summary of the Conference decision and request information and public comment.
(j)Action plans
(1)ApplicabilityThis subsection applies if the United States—
(A)develops an action plan under Article 5(a) of the POPs Convention;
(B)undertakes a review of a submitted action plan under Article 5(a)(v) of the POPs Convention;
(C)requires, under Article 5(c) of the POPs Convention, substitute or modified materials, products, or processes; or
(D)requires, under Article 5(d) of the POPs Convention, the use of best available techniques.
(2)RequirementNot later than 90 days after the date of an action described in paragraph (1), the Administrator shall—
(A)publish in the Federal Register a notice of such action; and
(B)provide opportunity for public comment on any action plan, review of an action plan, or requirement to be established pursuant to Article 5(c) or (d) of the POPs Convention.
(3)Authority to implement action planAn action to implement an action plan developed under Article 5(a) of the POPs Convention may be taken only to the extent that such action is authorized under the statutes of the United States.
(k)Decision concerning a rulemakingIf, within 1 year after a decision described in subsection (e)(1)(A)(i) or (ii), the United States has not, pursuant to Article 22 of the POPs Convention or Article 14 of the LRTAP POPs Protocol, deposited its instrument of ratification, acceptance, accession, or approval with the Convention or Protocol’s relevant body, for that chemical substance or mixture, the Administrator shall publish in the Federal Register—
(1)
(A)a notice of a decision to initiate a rulemaking process regarding the chemical substance or mixture; or
(B)a notice that a rulemaking process regarding the chemical substance or mixture will not be initiated and the reason for this decision, including, as appropriate, a discussion of the relevant information obtained by the Administrator under this section as well as other factors that the Administrator may have evaluated; or
(2)a notice indicating the status of the Administrator’s considerations on whether to publish a notice under paragraph (1), and an estimate of the timeframe expected for such a decision.
504.Amendments and consultation
(a)Consent to be boundIt is the sense of the Congress that the United States shall consent to be bound by an amendment to Annex A, B, or C of the POPs Convention only after, pursuant to paragraph (4) of Article 25 of the POPs Convention, the United States has declared that such amendment shall enter into force upon ratification, acceptance, approval, or accession of the United States to such amendment. 
(b)Consultation
(1)In generalThe President shall, as appropriate, consult with Congress before consenting to bind the United States to an amendment to Annex A, B, or C of the POPs Convention.
(2)ReportingThe President shall provide such other information relating to an amendment described in paragraph (1) as the Congress may request in the fulfillment of its constitutional responsibilities with respect to the protection of public health and the environment. 
(3)Congressional oversightInformation provided pursuant to paragraph (2) shall be transmitted to the Committee on Energy and Commerce of the House of Representatives and to the Committee on Environment and Public Works of the Senate for appropriate action.
505.International cooperation and notice of meetingsIn cooperation with the Secretary of State and the head of any other appropriate Federal agency, the Administrator shall—
(1)participate and cooperate in any international efforts on chemical substances and mixtures; 
(2)participate in technical cooperation and capacity building activities designed to support implementation of—
(A)the POPs Convention;
(B)the LRTAP POPs Protocol; and
(C)the PIC Convention; and
(3)publish in the Federal Register timely advance notice of the known schedule and agenda of meetings on the POPs Convention, PIC Convention, and LRTAP POPs Protocol, and their subsidiary bodies, at which the United States will be represented.
506.Effect of requirementsAny provision of this Act that establishes a requirement to comply with, or that is based on, a provision of the POPs Convention, the LRTAP POPs Protocol, or the PIC Convention shall be effective only to the extent that the United States has consented to be bound by that provision.
507.Rules of constructionNothing in this title—
(1)shall be construed to require the United States to register for a specific exemption available to the United States under Annex A or B to the POPs Convention or an acceptable purpose available to the United States under Annex B to the POPs Convention; or
(2)affects the authority of the Administrator to regulate a chemical substance or mixture under any other law or any provision of this Act..
3.Polychlorinated biphenyls (PCBs)Section 6(e) of the Toxic Substance Control Act (15 U.S.C. 2605(e)) is amended—
(1)by adding at the end of paragraph (2) the following new subparagraph:

(D)The Administrator may not, after the date of enactment of this subparagraph, issue a rule authorizing activities, that were not previously authorized, under subparagraph (B) unless the activities authorized are consistent with the exemptions described in section 503(f) or (g), subject to section 503(h).;
(2)by adding at the end of paragraph (3) the following new subparagraph:

(D)The Administrator may not, after the date of enactment of this subparagraph, grant an exemption under subparagraph (B) unless the manufacturing, processing, or distribution in commerce with respect to which such exemption applies is consistent with the exemptions described in section 503(f) or (g), subject to section 503(h).; and
(3)by adding at the end the following new paragraph:

(6)Notwithstanding any other provision of this subsection, no person may distribute in commerce for export equipment (including transformers, capacitors, and other receptacles) containing greater than 0.05 liters of liquid stock that contains greater than 0.005 percent polychlorinated biphenyls, except for the purpose of environmentally sound waste management to the extent that such distribution in commerce for export is authorized by Federal law..
4.Judicial reviewSection 19 of the Toxic Substances Control Act (15 U.S.C. 2618) is amended—
(1)in subsection (a)(1)(A), by striking or IV and inserting , IV, or V;
(2)in subsection (a)(3)(B), by striking title IV, the finding and inserting title IV or V, the findings;
(3)by striking and at the end of subparagraph (D) of subsection (a)(3);
(4)by redesignating subparagraph (E) of subsection (a)(3) as subparagraph (F);
(5)by inserting after subparagraph (D) of subsection (a)(3) the following new subparagraph:

(E)for rules promulgated under section 503(e), any written submission or other information the Administrator receives pursuant to subsection (a), (b), (c), or (d) of section 503; and;
(6)in subsection (b), by inserting (except a rule promulgated pursuant to section 503) after this section to review a rule; and
(7)in subsection (c)(1)(B)(i), by striking or 6(e) and inserting 6(e), or 503(e)(1). 
5.ExportsSection 12 of the Toxic Substances Control Act (15 U.S.C. 2611) is amended—
(1)in subsection (a)(1), by striking subsection (b), this Act (other than section 8) and inserting subsections (b) and (c), this Act (other than section 8 and title V); and
(2)by adding at the end the following new subsection:

(c)Exports under the PIC Convention and POPs Convention
(1)Export conditions or restrictionsIn the case of a chemical substance or mixture identified by the Administrator as listed on Annex III of the PIC Convention in a notice issued under paragraph (4)(C), any person that distributes in commerce for export the chemical substance or mixture shall comply with any export conditions or restrictions identified by the Administrator in the notice. 
(2)Pre-export notices
(A)In general
(i)RequirementIn the case of—
(I)a chemical substance or mixture that the Administrator determines to be banned or severely restricted under paragraph (4)(A);
(II)a chemical substance or mixture identified by the Administrator in a notice issued under paragraph (4)(C); or
(III)a POPs chemical substance or mixture (for which a listing under Annex A or Annex B of the POPs Convention has entered into force for the United States), the export of which is not prohibited by section 502(a) or rules promulgated pursuant to section 503(e), the exporter of the chemical substance or mixture shall provide to the Administrator notice of the intent of the exporter to export the chemical substance or mixture.
(ii)Timing of notice for chemical substances or mixtures that are banned or severely restricted
(I)First exportIn the case of a first export that an exporter makes from the United States to each importing foreign state after the Administrator issues a notice under paragraph (4)(A), the exporter shall provide the notice required under clause (i) so that the Administrator receives the notice not earlier than 45 nor later than 15 calendar days before the date of export. 
(II)Subsequent exportsIn the case of subsequent exports to the importing foreign state in calendar years subsequent to the notification provided under subclause (I), the exporter shall provide the notice so that the Administrator receives the notice not earlier than 45 nor later than 15 calendar days before the date of the first export in such calendar year.
(iii)Timing of notice for chemical substances or mixtures listed under the PIC Convention
(I)First exportIn the case of a first export that an exporter makes from the United States to each importing foreign state after the Administrator issues a notice under paragraph (4)(C), the exporter shall provide the notice required under clause (i) so that the Administrator receives the notice not earlier than 45 nor later than 15 calendar days before the date of export. 
(II)Subsequent exportsIn the case of subsequent exports by the exporter to the importing foreign state in calendar years subsequent to the notification provided under subclause (I), the exporter shall provide the notice so that the Administrator receives the notice not earlier than 45 nor later than 15 calendar days before the date of the first such export. 
(III)Changed circumstances meriting new noticeIf conditions or restrictions imposed by the importing foreign state change and the Administrator notifies the public of the change under paragraph (4)(C), or if circumstances described by the exporter in an earlier pre-export notice have substantially changed, the exporter shall provide an additional notice under this subparagraph so that the Administrator receives the notice not earlier than 45 nor later than 15 calendar days before the date of export. 
(iv)Timing of pre-export notice for the export of pops chemical substances or mixtures which are not prohibited under the pops convention
(I)First exportIn the case of the first export that an exporter makes from the United States to each importing foreign state of a chemical substance or mixture not prohibited from being exported by the prohibition in section 502(a) or rules promulgated pursuant to section 503(e), the exporter shall provide the notice under this subparagraph so that the Administrator receives the notice not earlier than 45 nor later than 15 calendar days before the date of the first export. 
(II)Subsequent exportsIn the case of subsequent exports by the exporter to the importing foreign state in calendar years subsequent to the notification provided under subclause (I), the exporter shall provide the notice so that the Administrator receives the notice not earlier than 45 nor later than 15 calendar days before the date of the first such subsequent export in such calendar year.
(III)Changed circumstances meriting new noticeIf the circumstances described by the exporter in an earlier pre-export notice have substantially changed, the exporter shall provide an additional notice under this subparagraph so that the Administrator receives the notice not earlier than 45 nor later than 15 calendar days before the date of export. 
(B)Alternate time frame for notices
(i)Discretionary alternate time framesNotwithstanding clauses (ii) and (iii) of subparagraph (A), the Administrator may set an alternate time frame for providing notices under this subparagraph if the Administrator determines that such alternate time frame is appropriate and the Administrator is able, within such alternate time frame, to administer notice activities in accordance with the PIC Convention and comply with the POPs Convention. 
(ii)Mandatory review of statutory time frames and processesNot later than 18 months after entry into force for the United States of the PIC Convention, and not later than 18 months after entry into force for the United States of the POPs Convention, the Administrator shall review the statutory time frames for receipt of pre-export notices under this subparagraph and the Administrator’s processing of such notices. In such review, the Administrator, with the concurrence of the Secretary of State, shall consider whether amendments to the time frames and modifications to the processes would be appropriate to administer notice activities in accordance with the PIC Convention and to comply with the POPs Convention. 
(C)Content of pre-export notices
(i)Notices for banned or severely restricted chemical substance or mixtureA notice under subparagraph (A)(ii) with respect to a chemical substance or mixture that is banned or severely restricted shall include for each export anticipated during that calendar year—
(I)the name and address of the exporter; 
(II)the name and address of the appropriate designated national authority of the United States; 
(III)the name and address of the appropriate designated national authority of the importing foreign state, if available; 
(IV)the name and address of the importer; 
(V)the name of the chemical substance or mixture for which the notice is required; 
(VI)the expected date of export; 
(VII)information relating to the foreseen uses of the chemical substance or mixture, if known, in the importing foreign state;
(VIII)information on precautionary measures, consistent with the ban or severe restriction applicable to the United States under the PIC Convention, to reduce exposure to, and emission of, the chemical substance or mixture; 
(IX)information relating to the concentration of the chemical substance or mixture; and 
(X)any other information that the Administrator determines, in a general order published in the Federal Register, is required by Annex V of the PIC Convention to be included in such a notice. 
(ii)Notices for chemical substances or mixtures listed on annex iii of the pic conventionA notice under subparagraph (A)(ii) with respect to a chemical substance or mixture listed on Annex III of the PIC Convention shall include for each export anticipated during that calendar year—
(I)all of the information required to be included under clause (i); 
(II)any information relating to export conditions or restrictions identified by the Administrator in the notice issued under paragraph (4)(C) with respect to the chemical substance or mixture; 
(III)a general description of the manner in which the export complies with those conditions; and 
(IV)any other information that the Administrator determines by general order published in the Federal Register to be necessary for effective enforcement of the export conditions or restrictions applicable to the chemical substance or mixture. 
(iii)Notices for chemical substance or mixture the export of which is not prohibited under the pops conventionA notice submitted to the Administrator under subparagraph (A)(iii) shall include—
(I)the name and address of the exporter; 
(II)the name and address of the importer; 
(III)a name of the POPs chemical substance or mixture; 
(IV)a general description of how the export is in accordance with the provisions related to export in section 503(f)(6) or (7); and 
(V)such other information as the Administrator determines by general order published in the Federal Register to be necessary for enforcement of the export-related obligations of the POPs Convention applicable to the United States for that chemical substance or mixture. 
(D)Pre-export notices accompanying each exportAn exporter shall ensure that a copy of the most recent applicable pre-export notice provided to the Administrator under this subsection accompanies each shipment for export and is available for inspection upon export for—
(i)any chemical substance or mixture that the Administrator has identified under paragraph (4)(C) as being listed on Annex III of the PIC Convention; or 
(ii)any POPs chemical substance or mixture that is exported. 
(E)Retention of pre-export noticesAn exporter required to provide a notice under subparagraph (A) shall maintain a copy of the notice and other documents used to generate the notice and have it readily available for a period of no less than 3 years beginning on the date on which the notice is provided. 
(3)Labeling and document requirements
(A)In generalIn the case of any chemical substance or mixture that is the subject of a notice issued under subparagraph (A) or (C) of paragraph (4) and that is manufactured, processed, or distributed in commerce, the chemical substance or mixture shall, as required by the PIC Convention—
(i)bear labeling information relating to risks or hazards to human health or the environment; and 
(ii)be accompanied by shipping documents that include any relevant safety data sheets on the chemical substance or mixture. 
(B)Custom codesA chemical substance or mixture that is the subject of a notice issued under paragraph (4)(C) and that is distributed or sold for export shall be accompanied by shipping documents that bear, at a minimum, any appropriate harmonized system customs codes assigned by the World Customs Organization. 
(4)Notice requirements and exemption
(A)Determination whether chemical substance or mixture is banned or severely restricted
(i)In generalThe Administrator, with the concurrence of the Secretary of State, shall determine whether a chemical substance or mixture is banned or severely restricted within the United States (as those terms are defined by the PIC Convention). 
(ii)Notice of determinationsNotwithstanding any other provision of law, the Administrator shall issue to the Secretariat of the PIC Convention and the public a notice of each determination under clause (i) that includes—
(I)in the case of a notice to the Secretariat of the PIC Convention, the information specified in Annex I to the PIC Convention; and 
(II)in the case of a notice to the public, at a minimum, a summary of that information. 
(B)Notice to foreign countries
(i)In generalNotwithstanding any other provision of law, with respect to a chemical substance or mixture that is banned or severely restricted under paragraph (2)(A)(ii), the Administrator shall provide to the designated authority of the importing foreign state a copy of the preexport notice it determines represents the first export to the importing foreign state after a determination under subparagraph (A) that the chemical substance or mixture is banned or severely restricted and, thereafter, the preexport notice it determines represents the first export in each calendar year to the importing foreign state.
(ii)Nonidentified designated national authorityIn a case in which a designated national authority has not been identified, the Administrator shall provide the notice of intent to export to any other appropriate official of the importing foreign state, as identified by the Administrator. 
(C)Notice to public
(i)In generalThe Administrator, with the concurrence of the Secretary of State, shall issue a notice to inform the public of—
(I)any chemical substance or mixture that is listed on Annex III to the PIC Convention and the conditions and restrictions applicable thereto; and 
(II)any condition or restriction of an importing foreign state that is applicable to the import, in accordance with the PIC Convention, of the chemical substance or mixture. 
(ii)TimingA notice required under clause (i) shall be issued not later than 90 days after, and any conditions or restrictions described in clause (i)(II) shall take effect not later than 180 days after, the date of receipt of a notice, from the Secretariat of the PIC Convention, that—
(I)transmits import decisions of the parties to the PIC Convention; or 
(II)provides notice of the failure of the parties to provide import decisions.
(iii)Treatment of conditions and restrictionsA condition or restriction identified by a notice required under clause (i) shall be considered to be an export condition or restriction for the purpose of paragraph (1).
(D)Notice of exemptionThe Administrator may issue a notice exempting any chemical substance or mixture from the requirements of paragraphs (1) through (3), and subparagraph (B) of this paragraph, if the Administrator determines, with the concurrence of the Secretary of State, that the exemption would be consistent with the PIC Convention or the POPs Convention.
(5)Consolidation of noticesWith respect to any pre-export notice requirement under this subsection, the Administrator shall allow any such requirement, and any pre-export notice requirement in other provisions of this Act, to be satisfied by a single notice.
(6)Trace concentrationsThe Administrator shall allow the export of trace concentrations of otherwise restricted or banned chemicals without notification if the Administrator finds that the export of such concentrations without notification does not pose a significant threat to human health or the environment and is not inconsistent with the PIC Convention, the POPs Convention, and the LRTAP POPs Protocol..
6.Conforming amendments
(a)The table of contents in section 1 of the Toxic Substances Control Act is amended by adding at the end the following:


Title V—Implementation of International Agreements 
Sec. 501. Definitions
Sec. 502. Implementation of POPs Convention and LRTAP POPs Protocol
Sec. 503. Notice, information, rulemaking, and exemptions
Sec. 504. Amendments and consultation
Sec. 505. International cooperation and notice of meetings
Sec. 506. Effect of requirements
Sec. 507. Rules of construction.
(b)Section 11 of the Toxic Substances Control Act (15 U.S.C. 2610) is amended in subsections (a) and (b) by striking title IV each place it appears and inserting title IV or title V.
(c)Section 15 of the Toxic Substances Control Act (15 U.S.C. 2614) is amended—
(1)in paragraph (1), by inserting or any requirement prescribed under title V or rule or order promulgated or issued under title V after under title II; and
(2)in paragraph (2), by inserting , or any requirement prescribed under title V or rule or order promulgated or issued under title V after under section 5 or 7.
(d)Section 17 of the Toxic Substances Control Act (15 U.S.C. 2616) is amended—
(1)in subsection (a)(1)—
(A)by striking subparagraph (B) and inserting the following:

(B)restrain any person from taking any action prohibited by section 5 or 6, or title IV or V (or a rule or order issued under any of those sections or titles);;
(B)in subparagraphs (A) and (C), by striking the comma at the end and inserting a semicolon; and
(C)in subparagraph (D)—
(i)by striking title IV manufactured and inserting title IV or V manufactured; and
(ii)by striking section 5, 6, or title IV each place it appears and inserting section 5 or 6, or title IV or V; and
(2)in the first sentence of subsection (b), by inserting or V after title IV.
(e)Section 18 of the Toxic Substances Control Act (15 U.S.C. 2617) is amended—
(1)by amending subsection (a)(2)(B) to read as follows:

(B)if—
(i)the Administrator prescribes a rule or order under section 5 or 6 (other than a rule imposing a requirement described in subsection (a)(6) of section 6) which is applicable to a chemical substance or mixture, and which is designed to protect against a risk of injury to health or the environment associated with such substance or mixture; or
(ii)the United States has consented to be bound under the POPs Convention or LRTAP POPs Protocol with respect to a POPs chemical substance or mixture or LRTAP POPs chemical substance or mixture (as defined in section 501), and a rule or order under section 503(e) has become effective,no State or political subdivision of a State may, after the effective date of such rule or order or consent, establish or continue in effect any requirement, which is applicable to such substance or mixture, or an article containing such substance or mixture, and which is designed to protect against a risk of injury to health or the environment associated with such substance or mixture that the rule, order, or consent is designed to protect against, unless such requirement is identical to the requirement prescribed by the Administrator, is adopted under the authority of the Clean Air Act or any other Federal law, or prohibits the use of such substance or mixture in such State or political subdivision (other than its use in the manufacture or processing of other substances or mixtures).; and
(2)by adding at the end the following new subsection:

(c)SavingsNothing in this section shall be construed to authorize a State to act in a manner that causes the United States to be out of compliance with its obligations under the POPs Convention or LRTAP POPs Protocol. For purposes of this section, the terms POPs Convention and LRTAP POPs Protocol have the meaning given those terms in section 501.. 
 
